Sewell, J.:
By section 9 of chapter 20 of the Laws of 1900, as amended by chapter 545 of the Laws of 1901, it is provided, among other things, that “ Deer shall not be hunted, pursued or killed with any dog or bitch; ” and section 16 of that act, as amended by chapter 319 of the Laws of 1905, provides that a person who violates, this provision is guilty of a misdemeanor, and in" addition thereto, is liable to a penalty of $100 for each violation, and to an additional penalty of $100 for each deer so taken or possessed;
■ This appeal presents the question whether only one penalty is imposed when two or more persons concur in the act of hunting, pursuing or killing a deer with a dog, and whether only one penalty attaches for each deer so taken or possessed.
It was said in Palmer v. Conly (4 Den. 378): “The rule at common law is universal that every crime, as far as .respects the guilt and punishment of the parties engaged in the perpetration of it, is several; and that if two or more persons concur in the commis^ sion of an offense, each offender is liable to a several punishment. This principle extends to statute offenses as well as to those which are punishable by the common law; and.in general there is no distinction in the application of it between the higher kinds of punishment and fines’or mere pecuniary penalties.”
The .doctrine of that case applied to the questions under consid- . eration leads to the conclusion that every person concerned is separately liable to the penalty, for it. is’obvious that the Legislature did not intend the penalties imposed b’y this statute as a satisfaction for a loss, but as, a. punishment of the offenders.
The statute itself lias made the offense several and every offender separately liable. It, in terms, imposes a penalty not on an offense which several may do jointly, but upon “ A person who violates,” meaning any and every person- who violates, and for each and every violation.
Subdivision 8 of section 140 of the statute (as ámd. by Laws of 1904, chap. 580) confirms this interpretation. It declares that “ A person who counsels, aids or assists in a violation óf any of. the pro*81visions of the Forest, Fish and Game Law, or knowingly shares in any of the proceeds of said violation by receiving or possessing either fish, birds, game or timber, shall be deemed-to have incurred the penalties provided in this, act against the person guilty of such violation.” " ] ' . .
From the language of this section it is apparent that the Legislature intended to make each offender separately liable whether he actually engages in the' -prohibited acts or only counsels, aids or assists in a violation, or knowingly shares in the proceeds. (People v. Girard, 73 Hun, 457; affd., 145 N. Y. 105.)
It follows that the interlocutory judgment should be affirmed, with costs, and with leave to the defendant to amend upon payment of costs of demurrer.
All concurred.
Interlocutory judgment affirmed, with costs, with leave to defendant on payment within twenty days of such costs and of the costs in the court below, to serve an amended answer.